USCA11 Case: 21-11330        Date Filed: 01/06/2022    Page: 1 of 4




                                             [DO NOT PUBLISH]

                              In the

         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                           No. 21-11330
                     Non-Argument Calendar
                    ____________________


L. LIN WOOD,
                                                Plaintiff-Appellant,
versus
SECRETARY OF STATE FOR THE STATE OF GEORGIA,
REBECCA N. SULLIVAN,
in her official capacity as Vice Chair of the Georgia State Election
Board,
DAVID J. WORLEY,
in his official capacity as a Member of the Georgia State Election
Board,
MATTHEW MASHBURN,
USCA11 Case: 21-11330       Date Filed: 01/06/2022    Page: 2 of 4




2                     Opinion of the Court                21-11330

in his official capacity as a Member of the Georgia State Election
Board,
ANH LE,
in her official capacity as a Member of the Georgia State Election
Board,


                                             Defendants-Appellees


DSCC
Democratic Party of Georgia, Inc.,


                               Intervenors-Defendants-Appellees.


                    ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
               D.C. Docket No. 1:20-cv-05155-TCB
                    ____________________


Before WILSON, BRASHER, and ANDERSON, Circuit Judges.
PER CURIAM:
       Appellant, L. Lin Wood, appeals from the from the district
court’s denial of his motion for extension of time to serve certain
USCA11 Case: 21-11330       Date Filed: 01/06/2022    Page: 3 of 4




21-11330              Opinion of the Court                       3

defendants. For the reasons explained below, his appeal is dis-
missed as moot.
       On December 18, 2020, Appellant filed his complaint seek-
ing to halt Georgia’s January 2021 runoff election for the U.S.
Senate because the state’s election procedures allegedly violated
his right to vote under the Equal Protection and Due Process
Clauses of the Fourteenth Amendment and the Guarantee Clause
of the U.S. Constitution. On December 28, 2020, the district
court dismissed Appellant’s suit for lack of jurisdiction because
the court found that he did not have Article III standing to sue.
That same day, Appellant filed his notice of appeal. Nearly three
months later, on March 18, 2021, Appellant filed with the district
court a motion for extension of time to serve certain defendants.
The district court summarily denied that motion the next day.
Appellant appealed that denial out of “an abundance of caution”
because his underlying case was, at that time, pending on appeal
before this Court.
        On July 12, 2021, we stayed this appeal pending the resolu-
tion of Appellant’s appeal of the district court’s dismissal of his
underlying suit. On August 6, 2021, this Court affirmed the dis-
trict court’s ruling because Appellant lacked Article III standing.
Wood v. Raffensperger, No. 20-14813, 2021 WL 3440690, at *2–3
(11th Cir. Aug. 6, 2021) (per curiam). Because this Court affirmed
the dismissal of Appellant’s complaint, we cannot grant effective
relief and accordingly must dismiss this appeal as moot. See Unit-
ed States v. Sec’y, Fla. Dep’t of Corr., 778 F.3d 1223, 1228 (11th
USCA11 Case: 21-11330           Date Filed: 01/06/2022       Page: 4 of 4




4                        Opinion of the Court                    21-11330

Cir. 2015) (“An appeal is moot ‘when, by virtue of an intervening
event, a court of appeals cannot grant any effectual relief whatev-
er in favor of the appellant.’” (quoting Calderon v. Moore, 518
U.S. 149, 150, 116 S. Ct. 2066, 2067 (1996) (per curiam))). This ap-
peal is

       DISMISSED AS MOOT.1




1
 In light of this ruling, Appellees’ conditional motion for leave to supple-
ment the record on appeal is also DISMISSED AS MOOT.